230 Ga. 593 (1973)
198 S.E.2d 283
BECK
v.
GLAZE et al.
27856.
Supreme Court of Georgia.
Submitted April 10, 1973.
Decided May 10, 1973.
Grace W. Thomas, for appellant.
Richardson, Chenggis & Constantinides, George G. Chenggis, for appellees.
MOBLEY, Chief Justice.
Burl O. Beck brought an action for damages and injunction against Herman Glaze and Buddy Coker, alleging that they are operating a landfill business on property adjacent to the plaintiff's land, and that the large trucks bringing rubbish to dump in this fill have stirred up dust on the unpaved road in front of the plaintiff's house, have made loud and unnecessary noises, have dropped debris on the road in front of the plaintiff's house, and performed other acts, all of which have injured and damaged the plaintiff and his family. After a hearing on the question of the grant of interlocutory injunction, it was denied by the trial judge, and the appeal is from that judgment.
The defendants were licensed by the governing authority of DeKalb County to operate a sanitary landfill. The only question for the trial judge was whether the evidence as to the manner of the operation of the landfill required the grant of an interlocutory injunction until the plaintiff's case for damages and permanent injunction could be heard by a jury.
We have examined the evidence, and are of the opinion that the trial judge did not abuse his discretion in denying the interlocutory injunction.
Judgment affirmed. All the Justices concur.